RECEIVED

MAR 0 2 2021

CLERK, U.S. DISTRICT COURT
MINNEAPOLIS, MINNESOTA

EXHIBIT |
Stat £ Minnesota . : .
are © nn Affidavit of Service

County of Hennepin

I, Mark Miller, state that on Monday, February 1, 2021 at 12:26 PM I served the Garnishment
Summons; Under Seal; and Two (2) Garnishment NonEarnings Disclosures upon Equiniti Trust
Company, therein named, personally at 1010 Dale Street North, St. Paul, MN 55117, by handing
to and leaving with Jana Floyd, Agent for CT Corporation System,Inc, authorized to accept
service, the Registered Agent for Equiniti Trust Company, a true and correct copy thereof.

I declare under penalty of perjury that everything I have stated in this document is true
and correct. Minnesota Statute § 358.116.

gw fo

*

/ if / 4 i py,
Dated: 2/1/2021 | biddn UY JL (A

Mark Miller, Process Server

 

 

4

4

  

Kn METRO? LEGAL

79/7 - legit suppurt spocialists sides 1869

330 2nd Avenue South, Suite 150
Minneapolis, MN 55401
(800) 488-8994
www. metrolegal.com

 
